Citation Nr: 0213066	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision that, 
inter alia, denied service connection for PTSD.  

In April 2000, the Board remanded the matter to the RO for 
additional development.  After completion of the requested 
development, the RO continued the denial of the claim; hence, 
it has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's active military service included a tour in 
Vietnam, from March 1970 to September 1970; his military 
occupational specialty (MOS) was armament repairman.  

2.  Although the evidence does not establish that the veteran 
engaged in combat with the enemy, there is independent 
evidence of attacks on the unit in which he served while he 
was a member of the unit.

3.  The veteran has been diagnosed with PTSD on the basis of 
his military experiences in Vietnam, to include being under 
enemy attack. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

The Board notes that in this case, the RO has not 
specifically adjudicated the veteran's claim in light of the 
VCAA.  However, in light of the Board's favorable decision in 
this case, the veteran suffers no prejudice as a result of 
the Board's decision to proceed in adjudicating the veteran's 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The veteran served on active duty from November 1968 and 
September 1970.  The veteran's sea and air travel embarkation 
slips (NAVMC Form 118(17)) indicate that he served in Vietnam 
from March 24, 1970 to September 24, 1970.  The veteran's 
record of service (NAVMC Form 118(3)) indicates that he 
served with H&S (headquarters and supply) Company, 3rd 
Battalion, 1st Regiment, 1st Marine Division, as an infantry 
weapons repairman, during his entire time in Vietnam.  

The veteran's DD Form 214 indicates the veteran's primary 
military occupational specialty was armament repair.  His 
awards and decorations include the National Defense Service 
Medal, the Vietnam Campaign Medal with device, and the 
Vietnam Service Medal with one star.

The veteran's "Combat History" (NAVMC 118(9)-PD) lists two 
operations, the first of which is described as "operations 
against insurgents communist forces RVN," and the second of 
which is listed as "operation 'Dubois Square.'"

Service medical records are negative for complaints or 
findings related to PTSD.

In a statement dated in September 1976, the veteran reported 
being out on "operations posts" during his Vietnam service.  
In a questionnaire dated in March 1979, the veteran reported 
that he had served in the Da Nang area, both in the field and 
in the rear echelon, to include Kim Lyn village, Namo Bridge, 
"Hill 190 (OP 39)," the Hai Van Pass, Marble Mountain and 
China Beach.

The veteran submitted a claim for service connection for PTSD 
in December 1996.

A May 1997 VA examination report notes the veteran's 
complaints of having nightmares of "combat-like" situations 
and recurring intrusive memories of his experiences that were 
sometimes strong enough to interfere with his work.  The 
veteran reported a chronic difficulty relating to others and 
falling asleep.  He also reported unreasonable outbursts of 
anger.  The veteran stated that he was a small arms repairman 
in Vietnam, sent out on missions to inspect and repair small 
weapons and, as such, was often subjected to enemy fire 
(specifically, rocket attacks and sniper fire).  He recalled 
one occasion when he was sent to "Hai Bin Pass."  Before he 
and his Jeep driver even left, there were snipers shooting at 
them.  When they got to the outpost, they were subjected to 
an enemy rocket attack and spent at least 30 minutes hiding 
under the Jeep.  The examiner noted that the veteran appeared 
rather apprehensive and on guard throughout the course of the 
interview.  Diagnosis was PTSD.

In April 1998, a letter was received from Headquarters, 
United States Marine Corps (HQUSMC).  The HQUSMC indicated 
that the veteran had failed to provide sufficient stressor 
information to conduct any meaningful research.  Of 
particular note, the HQUSMC stated that command chronologies 
for the veteran's units should be requested from the Marine 
Corps Historical Center.

In a written statement received by the RO in 1998 and during 
a February 1999 personal hearing, the veteran reported the 
following experiences.  Upon his arrival in Vietnam, his 
unit's armory was fully staffed and he volunteered to go out 
on an operation that lasted about 30 days.  Towards the end 
of this operation, the unit with which he was serving 
captured nine prisoners of war.  After this operation, his 
duties required him to visit various "operations posts," to 
inspect and repair weapons for infantry units.  He often 
traveled through dangerous territory in a jeep with just a 
driver.  He was exposed to sniper attacks and small arms fire 
during the course of his duties, and he was shelled at both 
his base camp and while performing his duties at outlying 
posts.  He witnessed a ground attack at the Hai Van Pass, and 
brought in two dead Viet Cong near the village of Kin Lin.  
He was about 30 yards from a black gunnery sergeant who was 
wounded by a grenade thrown by another Marine (i.e., 
"fragged") about one week before he left Vietnam, in 
September 1970.

Following remand by the Board in April 2000, the Office of 
the Judge Advocate General (JAG) was contacted in an attempt 
to verify the claimed stressor involving the fragging 
incident of a gunnery sergeant in September 1970.  In a June 
2000 letter, the Office of the JAG stated that they were 
unable to locate any report of the alleged fragging incident.

In addition, command chronologies for the veteran's unit were 
received from the Marine Corps Historical Center.  These 
command chronologies show that the 3rd Battalion, 1st Marines, 
came under enemy attack (to specifically include small arms 
fire) on numerous occasions from March 1970 to September 
1970.  The Marine Corps Historical Center was unable to 
verify the alleged fragging incident.

In a July 2002 statement, the veteran reported that the 
fragging incident occurred at around 6:00 in the evening in 
either August or September 1970.  He further stated that the 
sergeant was not a member of H&S Company, but rather a member 
of Kilo, Lima, or India Companies.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001). 
[Parenthetically, the Board notes a recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330-10332 (March 7, 2002)].

In this case, the veteran has been diagnosed with PTSD.  
Moreover, a medical link has been established between certain 
alleged in-service stressors and a diagnosis of PTSD.  See 
May 1997 VA examination report, reflecting the veteran's 
report that he was a small arms repairman in Vietnam, sent 
out on missions to inspect and repair small weapons and often 
subjected to rocket attacks and sniper fire, and a diagnosis 
of PTSD.  The question remains, however, as to whether there 
is credible evidence establishing that the claimed in-service 
stressors actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (2001); Zarycki, 6 Vet. App. at 98.  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  See also Cohen  
v. Brown, 10 Vet. App. 128, 142 (1997).  

In the case at hand, the veteran's service records do not 
show that he received any commendations or awards which 
appear to have been awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat Action 
Ribbon, Purple Heart, or similar citation, and there is 
otherwise no indication in the record that the veteran 
engaged in combat during his period of active service.  
Therefore, as noted above, the veteran's lay testimony and 
statements, regarding the above-mentioned stressors, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor; rather, the record must include 
evidence establishing the occurrence of the alleged 
stressors.  

Following a careful review of the claims file, the Board 
finds that the evidence of record does tend to corroborate 
the veteran's claim that he was often subjected to rocket 
attacks and sniper fire as a small arms repairman in Vietnam.  
The veteran's service personnel records confirm that he 
served in Vietnam from March 24, 1970 to September 24, 1970 
with H&S (headquarters and supply) Company, 3rd Battalion, 1st 
Regiment, 1st Marine Division, as an infantry weapons 
repairman.  Command chronologies obtained from the Marine 
Corps Historical Center verify in that various companies 
under the 3rd Battalion, 1st Marines came under attack by 
small arms fire and rocket propelled grenades on numerous 
occasions from March 1970 to September 1970.

Although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), there need not be corroboration in 
every detail, Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The fact that the veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

In summary, there is supportive evidence for the veteran's 
claim.  The veteran was stationed in Vietnam from March to 
September 1970.  His MOS, as armament repairman, would, under 
ordinary circumstances, require him to travel between the 
various companies in his battalion to repair weapons.  
Information obtained from the Marine Corps Historical Center 
confirms that various companies under the 3rd Battalion, 1st 
Marines came under attack by small arms fire and rocket 
propelled grenades on numerous occasions during the period 
that the veteran was stationed in Vietnam.  

Therefore, when the veteran is given the benefit of the doubt 
as required by 38 U.S.C.A. § 5107, the Board concludes that 
he has PTSD as a result of his military service.  As such, 
the criteria for a grant of service connection for PTSD, 
pursuant to 38 C.F.R. § 3.304(f), have been met.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

